DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim(s) 3-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren Quan (1) (WO 2019071436 A1), in view of Ren Quan (2) (CN 105813124 A) and further in view of Yang Rui (CN 102201950 B). 
Re Claim 1, Ren Quan taches a test system, comprising: (Ren Quan (1); FIG. 1-6; Page(s) 1-6; An automated test system.) 
a signal shielding box; (Ren Quan (1); FIG. 1-6; Page(s) 1-6; A shield box.) 
at least one test unit disposed in the signal shielding box; (Ren Quan (1); FIG. 1-6; Page(s) 1-6; A test device inside the shielding box.) 
a control terminal in wired connection with the first router, (Ren Quan (1); FIG. 3; Page(s) 3-7; A computer connected via a cable to the router.) 
configured to transmit test data to the to-be-tested terminal through the first router and receive a test result fed back from the to-be-tested terminal; and (Ren Quan (1); FIG. 1-6; Page(s) 2-7; The system sends result data to the computer via the router.) 
configured to receive to-be-identified information generated based on the test data and transmitted by the to-be-tested terminal through the first router, and (Ren Quan (1); FIG. 1-6; Page(s) 2-7; The system sends result data to the computer via the router.)
Ren Quan does not explicitly suggest a server in wired connection with the first router, the test unit comprising a first router and at least one to-be-tested terminal in wired connection with the first router, so that the to-be-tested terminal performs a signal transmission with the first router in a wired manner; 
Ren Quan (2) teaches a server in wired connection with the first router, (Ren Quan (2); FIG. 1-5; Page(s) 5-8; A server physically connected via hardware to a router.) 
the test unit comprising a first router and at least one to-be-tested terminal in wired connection with the first router, (Ren Quan (2); FIG. 1-5; Page(s) 5-8; A testing device, router, computer device and wired connected.) 
so that the to-be-tested terminal performs a signal transmission with the first router in a wired manner; (Ren Quan (2); FIG. 1-5; Page(s) 5-8; The sending of signals to a wired router.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren Quan (1) in view of Ren Quan (2) to hardwire a server to a router for the reasons of improving performance test method of a LTE terminal device. (Ren Quan Abstract) 
Ren Quan (1)-Ren Quan (2) does not explicitly suggest feed a corresponding identification result back to the to-be-tested terminal through the first router.  
However, in analogous art, Yang Rui teaches feed a corresponding identification result back to the to-be-tested terminal through the first router. (Yang Rui; FIG. 1; Page(s) 4-8; The embodiment(s) detail subject matter similar in concept and scope that details identifiable test information between interconnected electronic devices and a router.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren Quan (1)-Ren Quan (2) in view of Yang Rui to send test data for the reasons of sending resting and routing performance information in an identifiable network. (Yang Rui Abstract) 

Re Claim 2, Ren Quan (1)-Ren Quan (2)-Yang Rui discloses the test system according to claim 1, wherein the at least one test unit comprises a plurality of test units disposed in the signal shielding box at intervals, and (Ren Quan (2); FIG. 1-5; Page(s) 3-7; The embodiment(s) detail multiple testing stations with multiple shielding boxes.) 
a signal shielding partition is disposed between adjacent two of the test units. ((Ren Quan (2); FIG. 1-5; Page(s) 3-7; A signal shielding partition between test units.) 

Re Claim 7, Ren Quan (1)-Ren Quan (2)-Yang Rui discloses the test system according to claim 1, wherein the first router is a wireless router. (Ren Quan (1); FIG. 1-6; Page(s) 3-8; A wireless router.) 

Re Claim 8, Ren Quan (1)-Ren Quan (2)-Yang Rui discloses the test system according to claim 1, wherein the to-be-tested terminal comprises a smart interaction device. (Ren Quan; FIG. 1-6; Page(s) 1-3; The embodiment(s) include smart mobile devices/terminals, smart device, watches.) 

Re Claim 9, Ren Quan (1)-Ren Quan (2)-Yang Rui discloses the test system according to claim 1, wherein the first router is in wired connection with the to-be-tested terminal, (Ren Quan (2); FIG. 1-5; Page(s) 5-8; A server physically connected via hardware to a router.)


Re Claim 10, Ren Quan (1)-Ren Quan (2)-Yang Rui discloses the test system according to claim 1, wherein the signal shielding box is made of a metal material. (Ren Quan (1); FIG. 3; Page(s) 1-4; A fully enclosed shielding box.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457